SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2015 Commission File Number: 001-36158 Wix.com Ltd. (Translation of registrant’s name into English) 40 Namal Tel Aviv St., Tel Aviv 6350671, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE On March 17, 2015, Wix.com Ltd. (NASDAQ:WIX) (the “Company”) issued a press release titled “Wix.com Raises Outlook for First Quarter and Full Year 2015 Results Ahead of Analyst and Investor Day Presentation”.A copy of this press release is attached to this Form 6-K as Exhibit 99.1. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 17, 2015 WIX.COM LTD. By: /s/Eitan Israeli Name: Eitan Israeli Title: VP & General Counsel 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Press release dated March 17, 2015 titled “Wix.com Raises Outlook for First Quarter and Full Year 2015 Results Ahead of Analyst and Investor Day Presentation”. 4
